Citation Nr: 0833572	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, and if so, whether 
service connection is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for left foot pes planus, and if so, whether 
service connection is warranted.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied service 
connection for left knee disability, and determined that the 
veteran had failed to submit new and material evidence to 
reopen the claims of service connection for low back 
disability, left foot pes planus, and right knee disability.  

With regard to the veteran's petition to reopen his 
previously denied claims, to establish jurisdiction over this 
issue, the Board must first consider whether new and material 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  At this time, the Board has not determined 
if the veteran has submitted new and material evidence.  This 
will be determined in a later decision.

In April 2008, the veteran testified before the undersigned, 
who was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) 
and who participated in this decision.  A transcript of this 
proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims.

During the veteran's video conference hearing with the 
undersigned, the veteran stated that he did not receive 
proper notice of his scheduled VA examinations in June 2007.  
In this regard, the Board's attention is drawn to a 
Compensation and Pension Exam Inquiry shows that a request to 
provide the veteran an examination of joints and spine was 
requested/initiated in May 2007, and that the examinations 
were cancelled on June 21, 2007, due to the veteran's failure 
to report for said examinations.  A July 2007 statement of 
the case (SOC) noted that the veteran failed to report for 
examinations that were scheduled on June 21, 2007.  
Thereafter, in a statement received in July 2007, the veteran 
responded that he did in fact appear for his scheduled 
examinations on June 21, 2007, but that the VA medical center 
did not have any information related to his claim.  An August 
2007 supplemental SOC, however, indicated that the 
examination had actually been scheduled for June 18, 2007.  
It is unclear from review of the claims file whether the 
veteran was issued notice of these scheduled examinations.  
The veteran has expressed confusion over this development.  
The Board is equally perplexed.  The Board therefore finds 
the veteran's explanation credible and remands these claims 
to the AMC to reschedule the veteran for new VA examinations.  
The AMC is also requested to document any contact with the 
veteran in the claims file.

The Board notes that the veteran has also identified recent 
treatment through Fridley Medical Clinic.  On remand, the 
RO/AMC should request those records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
provide the name of all VA and non-VA health 
care providers that have treated him for his 
bilateral knee disability, left foot pes 
planus, and/or low back disability since 
service discharge.  A specific request for 
records from Fridley Medical Clinic should 
be made.  Any negative development/responses 
should be properly annotated into the 
record.

2.  The AMC should schedule the veteran for 
new VA joints and spine examinations.  A 
copy of the notification to the veteran of 
his examination dates and times must be 
associated with the claims file.  The 
examiner(s) should provide statements 
regarding the nature and etiology of the 
veteran's claimed disabilities.  
Specifically, the examiner(s) should address 
the following:

(a)  Does the veteran have a left 
knee disability?  If so, is it (1) 
at least as likely as not due to a 
disease or injury in service or 
(2) was caused or aggravated by 
his service-connected right foot 
pes planus and plantar fasciitis?

(b)  Does the veteran have a low 
back disability?  If so, is it (1) 
at least as likely as not due to a 
disease or injury in service or 
(2) was caused or aggravated by 
his service-connected right foot 
pes planus and plantar fasciitis?

(c)  Does the veteran have a left 
foot disability?  If so, is it at 
least as likely as not (1) the 
result of a disease or injury in 
service or (2) was caused or 
aggravated by his service-connected 
right foot pes planus and plantar 
fasciitis?

(d)  Does the veteran have a right 
knee disability?  If so, is it at 
least as likely as not (1) the 
result of a disease or injury in 
service or (2) was caused or 
aggravated by his service-connected 
right foot pes planus and plantar 
fasciitis?

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the claims should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

